 
 
I 
111th CONGRESS
1st Session
H. R. 438 
IN THE HOUSE OF REPRESENTATIVES 
 
January 9, 2009 
Mr. Radanovich introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To transfer administrative jurisdiction of certain Federal lands from the Bureau of Land Management to the Bureau of Indian Affairs, to take such lands into trust for Tuolumne Band of Me-Wuk Indians of the Tuolumne Rancheria, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Tuolumne Me-Wuk Land Transfer Act of 2009. 
2.Land to be taken into trust 
(a)In general 
(1)Federal landsSubject to valid existing rights, all right, title, and interest (including improvements and appurtenances) of the United States in and to the Federal lands described in subsection (b), the Federal lands shall be declared to be held in trust by the United States for the benefit of the Tribe for nongaming purposes, and shall be subject to the same terms and conditions as those lands described in the California Indian Land Transfer Act (Public Law 106–568; 114 Stat. 2921). 
(2)Trust landsLands described in subsection (c) of this section that are taken or to be taken in trust by the United States for the benefit of the Tribe shall be subject to subsection (c) of section 903 of the California Indian Land Transfer Act (Public Law 106–568; 114 Stat. 2921). 
(b)Federal lands describedThe Federal lands described in this subsection, comprising approximately 66 acres, are as follows: 
(1)Township 1 North, Range 16 East, Section 6, Lots 10 and 12, MDM, containing 50.24 acres more or less. 
(2)Township 1 North, Range 16 East, Section 5, Lot 16, MDM, containing 15.35 acres more or less. 
(3)Township 2 North, Range 16 East, Section 32, Indian Cemetery Reservation within Lot 22, MDM, containing 0.4 acres more or less. 
(c)Trust lands describedThe trust lands described in this subsection, comprising approximately 357 acres, are commonly referred to as follows: 
(1)Thomas property, pending trust acquisition, 104.50 acres. 
(2)Coenenburg property, pending trust acquisition, 192.70 acres, subject to existing easements of record, including but not limited to a non-exclusive easement for ingress and egress for the benefit of adjoining property as conveyed by Easement Deed recorded July 13, 1984, in Volume 755, Pages 189 to 192, and as further defined by Stipulation and Judgment entered by Tuolumne County Superior Court on September 2, 1983, and recorded June 4, 1984, in Volume 751, Pages 61 to 67. 
(3)Assessor Parcel No. 620505300, 1.5 acres, trust land. 
(4)Assessor Parcel No. 620505400, 19.23 acres, trust land. 
(5)Assessor Parcel No. 620505600, 3.46 acres, trust land. 
(6)Assessor Parcel No. 620505700, 7.44 acres, trust land. 
(7)Assessor Parcel No. 620401700, 0.8 acres, trust land. 
(8)A portion of Assessor Parcel No. 620500200, 2.5 acres, trust land. 
(9)Assessor Parcel No. 620506200, 24.87 acres, trust land. 
(d)SurveyAs soon as practicable after the date of the enactment of this Act, the Office of Cadastral Survey of the Bureau of Land Management shall complete fieldwork required for a survey of the lands described in subsections (b) and (c) for the purpose of incorporating those lands within the boundaries of the Tuolumne Rancheria. Not later than 90 days after that fieldwork is completed, that office shall complete the survey. 
(e)Legal descriptions 
(1)PublicationOn approval by the Community Council of the Tribe of the survey completed under subsection (d), the Secretary of the Interior shall publish in the Federal Register— 
(A)a legal description of the new boundary lines of the Tuolumne Rancheria; and 
(B)a legal description of the land surveyed under subsection (d). 
(2)EffectBeginning on the date on which the legal descriptions are published under paragraph (1), such legal descriptions shall be the official legal descriptions of those boundary lines of the Tuolumne Rancheria and the lands surveyed. 
 
